272 F.2d 533
106 U.S.App.D.C. 304
Leonard K. HANSFORD, Appellant,v.UNITED STATES of America, Appellee.Cicero MARTIN, Jr., Appellant,v.UNITED STATES of America, Appellee.
Nos. 15114, 15115.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 3, 1959.Decided Nov. 12, 1959.

Appeals from the United States District Court for the District of Columbia; David A. Pine, District Judge.
Mr. Bryce Rea, Jr., Washington, D.C.  (appointed by this court) for appellant in No. 15114.
Mr. Joseph S. McCarthy, Washington, D.C.  (appointed by this court) for appellant in No. 15115.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and DANAHER, Circuit judges.
PER CURIAM.


1
These appellants, first in the District Court, and now here have challenged their arrest without a warrant.  We find no error.


2
Affirmed.